UNITEDSTATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (AMENDMENT NO. ) Filed by the registrantx Filed by a party other than the registranto Check the appropriate box: oPreliminary Proxy Statement. oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)). x Definitive Proxy Statement. oDefinitive Additional Materials. o Soliciting Material Pursuant to Section 240.14a-12 TELULAR CORPORATION (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. TELULAR CORPORATION , SUITE 4300 CHICAGO, IL 60606 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD January 31, 2012 NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders of Telular Corporation, a Delaware corporation ("Telular"), will be held on Tuesday, January 31, 2012, at 8:30 a.m. local time, in the Polywog Room of the Renaissance Vinoy located at 600 Snell Isle Blvd., St. Petersburg, FL 33704, for the purpose of considering and acting upon the following matters: 1. To elect the six directors listed in this proxy statement toTelular's Board of Directors to serve until the next Annual Meeting of the Shareholders or until their successors have been duly elected and qualified. 2. To approve the Third Amended and Restated 2008 Employee Stock Incentive Plan and to increase the number of shares of common stock reserved for issuance under the plan by 400,000. 3. To approve the Fourth Amended and Restated Non-Employee Director Stock Incentive Plan and to increase the number of shares of common stock reserved for issuance under the plan by 40,000. 4. To approve, by a non-binding advisory vote, the executive compensation of our executive officers as disclosed in this proxy. 5. To ratify the appointment of Grant Thornton LLP as the Company’s independent registered public accountants for the fiscal year ending September30, 2012. 6. Such other business as may properly come before the Annual Meeting of Shareholders or any adjournment thereof. The matters set forth above are more fully described in the Proxy Statement accompanying this Notice of Annual Meeting of Shareholders. The Board of Directors has fixed the close of business on December 5, 2011, as the record date for the determination of shareholders entitled to notice of, and to vote at, the Annual Meeting of Shareholders or any adjournment thereof. A list of such shareholders will be available for inspection at Telular's headquarters located at 311 South Wacker Drive, Suite 4300, Chicago, IL 60606 during ordinary business hours for the ten-day period prior to the Annual Meeting of Shareholders. By Order of the Board of Directors /s/ Betsy Bernard Chairperson of the Board Chicago, Illinois December 20, 2011 IMPORTANT: WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE SIGN, DATE COMPLETE AND PROMPTLY RETURN THE ENCLOSED PROXY IN THE ENVELOPE PROVIDED.YOU MAY REVOKE YOUR PROXY AT ANY TIME PRIOR TO VOTING BY FILING WITH THE SECRETARY OF THE COMPANY A WRITTEN NOTICE OF REVOCATION OR A DULY EXECUTED PROXY BEARING A LATER DATE, OR BY ATTENDING THE MEETING AND VOTING IN PERSON. TELULAR CORPORATION PROXY STATEMENT FOR 2012 ANNUAL MEETING OF SHAREHOLDERS The enclosed proxy is solicited by the Board of Directors of Telular Corporation, a Delaware corporation, for use at Telular’s Annual Meeting of Shareholders to be held on Tuesday, January 31, 2012, at 8:30 a.m. local time (the “Annual Meeting”), or at any adjournment thereof, for the purposes set forth in this Proxy Statement and the accompanying Notice of Annual Meeting of Shareholders (the “Notice”). The enclosed proxy, Proxy Statement and Notice will be made available to shareholders on or about December 20, 2011. The Annual Meeting will be held in the Polywog Room of the Renaissance Vinoy located at 600 Snell Isle Blvd., St. Petersburg, FL 33704. Telular’s principal executive offices are located at 311 South Wacker Drive, Suite 4300, Chicago, Illinois 60606. Telular’s telephone number at that address is (312) 379-8397. Mailing and Electronic Notice Mailing Telular will mail the enclosed proxy card, Proxy Statement, annual report and the Annual Report filed with the SEC on Form 10-K (“proxy materials”) to its shareholders of record on or about December 20, 2011.Shareholders of record will have the ability to vote electronically and view all proxy materials online at the www.proxyvote.com website.A consent form will also be included in the mailing for any shareholders of record who wish to elect to receive all materials over the Internet next year. Electronic Notice Pursuant to the rules promulgated by the SEC, Telular has elected to provide access to all of the proxy materials to its beneficial owners over the Internet.Accordingly, Telular will mail a Notice of Internet Availability of Proxy materials (“Notice of Internet Availability”) to its beneficial owners on December 20, 2011. On the date of mailing of the Notice of Internet Availability, all beneficial owners will have the ability to access all of the proxy materials at the www.proxyvote.com website.These proxy materials will be available free of charge.The Notice of Internet Availability will identify the date, time and location of the Annual Meeting; the matters to be acted upon at the meeting and the Board of Directors’ recommendation with regard to each matter; a toll-free number, an e-mail address and a website where beneficial owners can request a paper or e-mail copy of the proxy materials; and instructions on how to vote by internet or in person. Voting Rights and Solicitation of Proxies Telular’s Common Stock is the only class of security entitled to vote at the Annual Meeting. As of the close of business on December 5, 2011, 15,180,504 shares of Telular’s Common Stock were issued and outstanding. Each shareholder is entitled to one vote for each share of Common Stock held of record by such shareholder as of the close of business on December 5, 2011. Consequently, only shareholders of record at the close of business on December 5, 2011, are entitled to notice of, and to vote at, the Annual Meeting. All shares represented by valid proxies that are received prior to the Annual Meeting and are not subsequently revoked will be deemed present for quorum purposes and voted in accordance with the directions specified in the proxy. See Votes Required for a description of the treatment of proxies in which no directions are specified. Shares of Common Stock may not be voted cumulatively. All votes will be tabulated by the inspector of election appointed for the Annual Meeting, who will separately tabulate affirmative and negative votes, abstentions and broker non-votes. Revocability of Proxies Any shareholder who has executed and returned a proxy may revoke it at any time before the proxy is voted. The proxy may be revoked by filing with the Secretary of Telular at Telular’s principal executive office a written notice of revocation or a duly executed proxy bearing a later date, or by attending the meeting and voting in person. Attendance at the meeting will not, by itself, revoke a proxy. Quorum Telular’s bylaws provide that the holders of fifty percent (50%) of Telular’s Common Stock issued and outstandingand entitled to vote at the Annual Meeting, present in person or represented by proxy, shall constitute a quorum for the transaction of business at the Annual Meeting. Abstentions and broker non-votes will be counted as present for the purpose of determining the presence of a quorum. 2 Votes Required Election of Directors - Directors are elected by a plurality of the affirmative votes cast by those shares present in person, or represented by proxy, and entitled to vote at the Annual Meeting. The nominees for director receiving the highest number of affirmative votes will be elected. Abstentions and broker non-votes will not be counted toward a nominee's total. In the event that no directions are specified, valid proxies that are not revoked will be voted FOR the nominees identified in this Proxy Statement.Each of the nominees identified in this Proxy Statement has consented to being named in this Proxy Statement and to serve if elected. To the knowledge of Telular's Board of Directors, as of the date of this Proxy Statement, no nominee intends to decline service as a director or will prove unable to serve as a director.The Board of Directors recommends that shareholders vote FOR the election of each director. All other matters - All other matters require for approval the affirmative vote of a majority of those shares present in person, or represented by proxy, and entitled to vote at the Annual Meeting.Abstentions will be counted as votes against approval.Broker non-votes will be counted as neither votes for nor votes against approval. Solicitation Telular will bear the entire cost of solicitation of proxies including preparation, assembly, printing and mailing of this Proxy Statement, the Notice of Internet Availability, the proxy and any additional soliciting material furnished to shareholders. Soliciting material will be furnished to brokerage houses, fiduciaries, and custodians for forwarding to beneficial owners. Telular may reimburse such persons for their costs in forwarding the soliciting material. Directors, officers, employees or agents of Telular may supplement the original solicitation of proxies by mail through solicitation by telephone or other means. No additional compensation will be paid to these individuals for any such services. Telular may also employ a proxy solicitation service for a fee, if necessary. Dissenters Rights There are no rights of appraisal or similar dissenter’s rights to any matter to be acted upon pursuant to this proxy statement. 3 PROPOSAL 1 ELECTION OF DIRECTORS Telular’s Board of Directors will consist of six directors to be elected at the Annual Meeting to hold office until the next Annual Meeting of Shareholders or until their successors have been duly elected and qualified. All nominees are currently members of Telular’s Board of Directors as of the meeting date. The Board is currently searching for a potential seventh director. The Board of Directors believes that each nominee possesses the qualifications, knowledge, education, skills and character necessary for continued service on the Board of Directors.Due to their knowledge of Telular and our industry, and by virtue of their past service on the Board of Directors, each nominee is familiar with our operations and industry.For example, Messrs. Barker and Clucas have served on our board for at least seven years. In addition, due to their business backgrounds, each of the director nominees is familiar with the duties and responsibilities of serving as a director of a public company in our industry. For example, Messrs. Barker, Beatty, McCarthy and Ms. Bernard have extensive experience in the telecommunications and technology industries through their executive positions at companies such as Interlink Electronics, Focal Communications Corporation, General Electric and AT&T, respectively. Additionally, the nominees are experienced with the governance requirements applicable to publicly traded companies. For example, Mr. Barker was President of Saville Systems, Mr. Beatty was co-founder and the CFO of Focal Communications Corporation, Ms. Bernard was President of AT&T, and Mr. McCarthy served as Executive Vice President of Technology and Business Strategy at General Electric, all of which are public companies. In addition to those experiences, Mr. Clucas was an Audit & Business Advisory Partner for Arthur Andersen LLP and Mr. Jacobowitz is a Managing Director with Robotti & Company. In each of those capacities, Messrs. Clucas and Jacobowitz were or are extensively involved in managing or evaluating the operations of public companies.As a result of such experiences and backgrounds, the Board of Directors believes that each nominee is qualified to serve on the Board of Directors and, if elected, will be capable of participating in a meaningful way in fulfilling the Board of Directors function of overseeing our operations The nominees, and certain information about them as of December 5, 2011, are set forth below. Lawrence S. Barker, age 59, joined Telular’s Board in 2004. He is the Chairman of the Nomination and Governance and also serves on the Audit Committee. Mr. Barker has served as President and CEO for several technology companies over the past 15 years.As President of Saville Systems and the ADC Software Group from December 1997 to April 2003, he led a group of 2000 employees and was responsible for a profitable organization with annual revenues exceeding $250 million serving global telecommunication companies. As Chairman and CEO of Visual Networks from April 2003 to April 2006, Mr. Barker led a NASDAQ listed company to 57% growth over his tenure, a return to profitability, achieved Sarbanes-Oxley compliance, and led a subsequent sale of the company to Danaher. From December 2007 to March 2010, Mr. Barker served as CEO of Aptela, a private telecommunication company where he directed the company to successive years of increased revenue, achieving Deloitte’s national “FAST Fifty” recognition for growth. In addition to leading and being responsible for the financial management of these organizations, Mr. Barker has executive level experience in sales and marketing management, product management, small business e-commerce, call and customer care centers, software development, strategy, and M&A. Mr. Barker is a graduate of Augustana College in Rock Island, Illinois and serves as a member of its Board of Trustees. Mr. Barker has served as a Director at Interlink Electronics, a public company, where he was on the Audit and Compensation committees and chaired the Nomination and Governance Committee. Joseph A. Beatty, age 48, has served as President and CEO of Telular since January 1, 2008.Prior to that, he was Executive Vice President since April 2007 and Chief Financial Officer and Secretary since May 2007. From June 2003 until June 2006 he was President and Chief Executive Officer of Concourse Communications Group, a privately-held developer and operator of distributed antenna systems and airport Wi-Fi networks.In June 2006, Concourse was sold to Boingo Wireless.From March 2001 until June 2003, Mr. Beatty worked with private equity firm Cardinal Growth L.P. on various acquisition projects and also acted as part-time, Interim CFO for Novaxess B.V., a privately-held telecom services provider based in the Netherlands.From November 1996 until February 2001, Mr. Beatty was a co-founder and the CFO of Focal Communications Corporation, a publicly-held telecom services provider. At the time of Mr. Beatty’s departure from Focal, the company had annualized revenue of $240 million and a market capitalization of approximately $780 million.Earlier in his career, Mr. Beatty was a securities analyst and also held numerous technical management positions for a local telecom services provider. Mr. Beatty earned a bachelor’s degree in electrical engineering from the University of Illinois and an MBA from the University of Chicago’s Booth School of Business.He is also a Chartered Financial Analyst. 4 Mr. Beatty is Chairman of the board of trustees of Edward Health Services Corporation, a not-for-profit healthcare provider located in Naperville, Illinois, with approximately $500 million in annual net revenue.He is also a director of EHSC Cayman Segregated Portfolio, its captive insurance subsidiary, domiciled in the Cayman Islands. Betsy Bernard, age 56, has served as director of Telular since July 30, 2007.She currently serves as the non-executive Chairperson of the Board, and she also currently serves on the Compensation Committee. Ms. Bernard was President of AT&T from October 2002 until December 2003 where she led more than 50,000 employees with AT&T Business, then a nearly $27 billion organization serving four million business customers.She was Chief Executive Officer at AT&T Consumer from 2001 – 2002, which served about 40 million consumers and contributed $11.5 billion to AT&T’s normalized revenue in 2002.Previously, she was head of the consumer and small-business division as Executive Vice President – National Mass Markets at Qwest Communications from 2000 – 2001, and responsible for all retail markets at U S West as Executive Vice President – Retail from 1998 – 2000.In addition to leading and being responsible for financial management of these organizations, Ms. Bernard has executive-level experience in brand management, marketing to individuals and small businesses, sales, customer care, operations, product management, electronic commerce, and acquisitions. She earned her bachelor’s degree from St. Lawrence University, a master’s degree in business administration from Fairleigh Dickinson University, and an M.A. from Stanford University in the Sloan Fellow Program. Ms. Bernard is also a director of two other public companies: Principal Financial Group and Zimmer Group.She was also a director of the following other public companies at times during the past five years: BearingPoint, United Technologies Corporation and URS Corporation. Brian J. Clucas, age 53, has served as director since October 2003. He has been the Chairman of the Audit Committee since joining the Telular Board, and has been a member of the Nominating and Governance Committee since it was formed in 2008. Mr. Clucas is Vice President, Audit Services for Illinois Tool Works Inc., a position he has held since May 2002.He leads a group of about 50 professionals located in the U.S., the U.K., Hong Kong and India. In this role he oversees operational audits, financial due diligence, and forensic investigations, as well as other duties.From September 1994 to April 2002, Mr. Clucas was an Audit & Business Advisory Partner for Arthur Andersen LLP. Prior to that, Mr. Clucas held a variety of positions with Arthur Andersen LLP for the preceding 14 years. During his tenure at Arthur Andersen LLP he performed audits of multi-national manufacturing companies, led and participated in due diligence engagements and performed special investigations for his clients.As a partner he was also a member of Arthur Andersen LLP’s Quality & Risk Management Group. He earned a bachelor’s degree in business administration from Loyola University Chicago and is a Certified Public Accountant. Jeffrey Jacobowitz, age 42, has served as director since February 2009.He is a member of the Audit and Nominating and Governance Committees. Mr. Jacobowitz is the founder and managing partner of Simcoe Partners, LP, an investment partnership formed in February 2003 to invest in publicly traded securities.Mr. Jacobowitz is also a Managing Director with Robotti & Company LLC, a New York City based investment research boutique, where since June 2002 he has advised the firm’s institutional clients on public company investment opportunities.From November 1999 until May 2002, Mr. Jacobowitz was a research analyst with Naples, Florida based Private Capital Management, an investment management firm.From October 1996 until November 1999, Mr. Jacobowitz was a research analyst with Robotti & Company.Prior to that Mr. Jacobowitz was a Senior Accountant with Deloitte & Touche LLP. Mr. Jacobowitz is a graduate of the University of Maryland (UMBC) and is a Certified Public Accountant. M. Brian McCarthy, age 59, has served as a director of Telular since July 30, 2007 and became Chair of the Compensation Committee in February 2009.He also currently serves on the Audit Committee. Mr. McCarthy is an investor in several technology start-ups and since 2008 has been Chairman and a management member of Trax Technologies, Inc.Prior to that, Mr. McCarthy served as Executive Chairman of 180 Connect Inc.Before that, he served as Executive Vice President of Technology and Business Strategy at General Electric and as President Enterprise Systems Division of GE.Mr. McCarthy also served as Chief Executive Officer, Americas at Interlogix, Inc. for 6 years prior to its acquisition by General Electric in 2002.Prior to Interlogix, Mr. McCarthy was Senior Executive Vice President for ADT Security Systems, a world leader in commercial and residential security monitoring, where for over 15 years he held progressively senior positions including Division President, Chief Marketing Officer, Chief Strategy Officer, and Vice President of Engineering, Manufacturing and Technology. 5 Mr. McCarthy earned a bachelor’s degree from Queen’s University and a master’s degree from Waterloo Graduate School of Engineering.He is also an adjunct professor of international business at the WP Carey School of Business at Arizona State University. Mr. McCarthy also currently serves as a director for Trax Technologies, Inc., InterAct911 Corp., SilkRoad Technology, Inc., and iControl Networks. There are no family relationships among any officers and directors of Telular. Board Committees and Meetings The Board of Directors has a standing Audit Committee, Compensation Committee and Nominating and Governance Committee. Audit Committee The Audit Committee assists the Board of Directors in fulfilling its oversight responsibilities concerning Telular’s financial reporting process and system of internal controls.It also facilitates communication among the Audit Committee, the Board of Directors, the outside auditors and Telularmanagement.The Board of Directors certifies that it has adopted a written charter for the Audit Committee. The Audit Committee reviews and reassesses the adequacy of the charter on an annual basis. The charter outlines the various duties and responsibilities of the Audit Committee and is available on Telular's website at www.telular.com.The Audit Committee currently consists of Mr. Clucas, Committee Chairman, Mr. Barker, Mr. Jacobowitz and Mr. McCarthy, each of whom qualifies as an independent director, as that term is used in Exchange Act Rule 10A-3(b)(1) and in the NASDAQ listing standards. The Audit Committee met five times during the fiscal year ended September 30, 2011.The Board of Directors has determined that Telular has at least one financial expert (Mr. Clucas), as defined by Item 407(d)(5) of Regulation S-K, serving on its Audit Committee. Telular certifies that it has, and will continue to have, at least one Audit Committee member who has past employment experience in finance or accounting, requisite professional certification in accounting, or comparable experience or background that evidences financial sophistication. Compensation Committee The Compensation Committee is responsible for establishing the compensation policy and specific compensation plans for the executive officers and directors of Telular.This responsibility includes establishing performance targets and assessing the achievement of targets for incentive compensation. The Board of Directors certifies that it has adopted a written charter for the Compensation Committee and the Compensation Committee has reviewed and assessed the adequacy of the charter. The charter is available on Telular's website at www.telular.com.The Compensation Committee utilizes compensation survey data from outside sources to determine appropriate compensation for Telular executives.Management plays no role in the decision making process for CEO compensation.The Compensation Committee has the sole authority to retain, at our expense, and terminate, any compensation consultant. Towers Watson helped Telular assess the appropriateness of the CEO’s recommendations for executive compensation to be paid to other executive officers during the most recently completed fiscal year. The Towers Watson firm does not provide any other services to Telular, and this independence was an important factor in the Compensation Committee’s selection of the Towers Watson firm. With respect to employees other than executive officers, the Compensation Committee reviews and approves management recommendations concerning employee stock options or other equity grants, and bonuses.The Committee has delegated authority to management to grant up to 10,000 options to new employees, subject to notification of such grants at the next Compensation Committee meeting.The Compensation Committee currently consists of Mr. McCarthy, Committee Chairman, Ms. Bernard, and Mr. Ford, each of whom is an independent director as defined in the NASDAQ listing standards. The Compensation Committee met four times during the fiscal year ended September 30, 2011. 6 Nominating and Governance Committee The Nominating and Governance Committee identifies and recommends qualified individuals to become members of Telular’s Board of Directors when vacancies occur or if additional board expertise is required. In addition, the Nominating and Governance Committee oversees the major governance policies of Telular and evaluates the effectiveness of Director and Board performance.The Board of Directors certifies that it has adopted a written charter for the Nominating and Governance Committee and that the Nominating and Governance Committee has reviewed and assessed the adequacy of the charter.The Board of Directors has also established Corporate Governance Guidelines to demonstrate how Telular views the importance and scope of corporate governance.Both the charter and the Corporate Governance Guidelines are available on Telular’s website at www.telular.com. In assessing potential director nominees, the committee will consider individuals who have demonstrated exceptional ability and judgment and who will be most effective, in conjunction with the other nominees and board members, in collectively serving the long-term interests of the stockholders.The Nominating and Governance Committee also will consider any potential conflicts of interest.All director nominees must possess a reputation for the highest personal and professional ethics, integrity and values.In addition, nominees must also be willing to devote sufficient time and effort in carrying out their duties and responsibilities effectively and should be committed to serving on the board for an extended period of time.The Nominating and Governance Committee evaluates director nominees on the same basis as shareholder nominees. The Committee identifies potential nominees by first determining those skills that are desirable in a new director such that the full board has a complete representation of key oversight skills. Once a target profile is created for the new director, existing directors compare it against the network of contacts they possess and, if insufficient candidates are identified, a search firm may be hired to source appropriate director candidates. The Nominating and Governance Committee recommends nominees to the board of directors each year for election as director at the annual meeting of stockholders.The members of the Nominating and Governance Committee are, Mr. Barker, Committee Chairman, Mr. Clucas, Mr. Jacobowitz and Mr. Ford.Each of the members of the Nominating and Governance Committee is an independent director as that term is used in the NASDAQ listing standards.The Nominating and Governance Committee met three times during the fiscal year ended September 30, 2011. Telular does not have a formal policy for the consideration of diversity in identifying nominees for director.However, our Nominating and Governance Committee strives to achieve diversity in perspective, background and experience in the Board as a whole when identifying and selecting nominees for the Board.On an annual basis, the Board assesses whether the mix of Board members is appropriate for Telular. Shareholder Nominations to the Board of Directors The Nominating and Governance Committee will consider persons recommended by shareholders in selecting nominees for election to the Board of Directors. Shareholders who wish to suggest qualified candidates should write to: Telular Corporation, 311 S. Wacker Drive, Suite 4300, Chicago, IL 60606, Attention: Lawrence S. Barker, Nominating and Governance Committee Chairman.All recommendations should state in detail the qualification of such persons for consideration by the independent directors and should be accompanied by an indication of the person’s willingness to serve. Board Meetings and Attendance During the fiscal year ended September 30, 2011, the Board of Directors held 10 meetings. Each incumbent member of the Board of Directors attended at least 75% of the aggregate of (i) the total number of meetings of the Board of Directors held during the period during which he was a director, and (ii) the total number of meetings held by all committees of the Board of Directors on which he served during the period that he was a committee member. Each member of the Board of Directors attended last year’s Annual Meeting of Shareholders. Telular policy requires all of the current directors to make a best effort to attend the next Annual Meeting of Shareholders on January 31, 2012. Leadership Structure of the Board We separate the roles of CEO and Chairperson of the Board in recognition of the difference between the two roles.Our CEO is responsible for setting our strategic priorities, in collaboration with the Board, representing Telular at public functions and focusing on the development and execution of our strategies on a day-to-day basis.He is also responsible for our ongoing leadership and performance.The Chairperson of the Board provides guidance to the CEO and sets the agenda for Board meetings and presides over meetings of the full Board, which is responsible for evaluating the performance of the CEO and our other executive officers.She focuses on Board oversight responsibilities, strategic planning and mentoring company officers. Risk Oversight Our Board of Directors, as a whole, is ultimately responsible for the oversight of our risk management systems and processes.The Board uses its committees to assist in its risk oversight function as follows: · The Audit Committee has responsibility for overseeing our financial controls and compliance activities and overseeing management’s processes of identifying and quantifying the material risks facing Telular. The Audit Committee regularly meets privately with representatives fromTelular's independent registered public accounting firm andTelular's CFO. · Our Compensation Committee is responsible for oversight of risk associated with our compensation plans. · Our Nominating and Governance Committee is responsible for oversight of board processes and corporate governance related risks. Our Board of Directors maintains overall responsibility for oversight regarding the work of its various committees by receiving regular reports from the Committee Chairs of the work performed by the various committees. In addition, discussions about Telular’s strategic plan, consolidated business results, capital structure, merger and acquisition-related activities and other business discussed with the Board of Directors include a discussion of the risks associated with the particular item under consideration. We believe that this risk oversight structure reinforces the validity of the separation of the Chairperson and the CEO positions in that it allows the Board to remain independent of the day to day risk management implemented by the CEO of Telular. 7 Shareholder Communications to the Board Telular has a process in place to immediately forward all communications it receives that are addressed to its Board of Directors to its Chairperson (currently Ms. Bernard), who then distributes such communications to the other directors.Shareholders who wish to communicate with the board may do so by mailing communications to Telular Corporation, 311 S. Wacker Drive, Suite 4300, Chicago, IL60606, Attn: Ms. Betsy Bernard. Director Independence The Board of Directors has determined that during fiscal year 2011, Mr. Barker, Ms. Bernard, Mr. Clucas, Mr. Ford, Mr. Jacobowitz and Mr. McCarthy were independent as defined in Rule 5605(a)(2) of the NASDAQ listing standards (each, an “Independent Director”).Furthermore, Mr. Clucas, Mr. Barker, Mr. Jacobowitz and Mr. McCarthy were determined to be independent as defined in Exchange Act Rule 10A-3(b)(1), in relation to their service on the Audit Committee. Mr. Beatty is an employee of Telular and is therefore, not an Independent Director. Director Compensation Non-employee directors of Telular were compensated during fiscal 2011 for their service in the form of an annual cash retainer fee ($17,500), and cash meeting fees ($500, if participating by teleconferencing, and $1,000, if participating in person).For fiscal year 2011, the base equity component of director compensation was made in the form of restricted stock units (“RSU’s”) as approved by the Compensation Committee and issued on February 1, 2011.The value of the base equity award for fiscal 2011 was $35,000 for each non-employee director, with an incremental value of $5,000 for each of the committee chairmen, and an incremental $10,000 for the Chairperson of the Board. Additionally, each time Telular pays a dividend, each RSU is credited with a dividend equivalent unit (“DEU”). The number of DEU’s credited to the holders of RSU’s is based upon the number of RSU’s multiplied by the per share dividend rate divided by the average of the high and low of Telular’s common stock on the dividend payment date. Telular paid a special $1.00 per share dividend on November 22, 2010. To compensate holders of stock options for the dilutive effect of the special dividend, the Compensation Committee approved a one-time bonus for all stock option holders on November 22, 2010. The amount of this bonus was based on the non-cash compensation that would have resulted had these options been repriced to take into effect the dilutive nature of the special dividend For directors and Telular executives, the bonus was paid 50% in cash and 50% in Telular common stock. The number of shares issued was based on the average of the high and low prices of Telular’s common stock on November 22, 2010. Total compensation of the one-time bonus for non-employee directors was $139,245. All directors are reimbursed for reasonable expenses incurred in connection with their service such as travel costs to and from board meetings. Directors ofTelular who are employees of Telular did not receive an annual cash retainer or any meeting fees, for serving on the Board of Directors. However, they did participate in the one-time bonus paid to all stock option holders. Mr. Beatty is a director and employee of Telular as of the meeting date and therefore, neither received, nor will receive additional compensation for his service as a director. 8 The following table and footnotes provide information regarding the compensation paid to the non-employee members of the Board of Directors in fiscal year 2011. Annual Retainer Meeting Stock All Other Fee Fees Awards (1) Compensation (2) Total Name Lawrence S. Barker $ Betsy J. Bernard $ Brian J. Clucas $ Larry J. Ford $ Jeffrey Jacobowitz $ - $ M. Brian McCarthy $ (1) The stock awards represent RSUs granted to the directors on February 2, 2011, and DEUs credited to the directors on Telular's dividend payment dates during fiscal 2011. The dollar value for the RSUs was calculated utilizing the grant date fair value as determined under FASB Accounting Standards Topic 718. Telular calculates the fair value of the RSU as the market value of Telular's common stock on the date the award was granted. The fair value of the DEUs were determined by calculating the dividend to be paid to the RSU holders divided by the average of the high and low of Telular's common stock on the dividend payable date. As of September 30, 2011, the following RSUs, including DEUs, and option awards were outstanding: RSU's Options Mr. Barker Ms. Bernard Mr. Clucas Mr. Ford Mr. Jacobowitz - Mr. McCarthy (2) Telular paid a special $1.00 per share dividend on November 22, 2010. To compensate option holders for the dilutive effect of the special dividend, the Compensation Committee approved a one-time bonus for all option holders. The amount of the bonus was based on the non-cash compensation that would have resulted had these options been repriced to take into effect the dilutive nature of the special dividend. The bonus was paid 50% in cash and 50% in Telular common stock. The number of shares was based on the average of the high and low of Telular's common stock on November 22, 2010 of $5.155 per share. The table below shows the components of the bonus: Cash Stock Paid Issued Total Mr. Barker $ $ $ Ms. Bernard $ $ $ Mr. Clucas $ $ $ Mr. Ford $ $ $ Mr. McCarthy $ $ $ Mr. Jacobowitz does not hold any options and therefore was not awarded this bonus. 9 PROPOSAL 2 APPROVAL OF THE THIRD AMENDED AND RESTATED 2 Approval of the Third Amended and Restated 2008 Employee Stock Incentive Plan (the“Plan”) andto increase the number of shares of common stock reserved for issuance under the plan by 400,000. A copy of the Plan is attached to this Proxy Statement as Appendix A. General The Board of Directors of Telular has approved and adopted, pending shareholder approval, the Plan. Assuming shareholders vote in favor of the Plan, it shall become effective on January 31, 2012. Under the Plan, stock options and stock awards for up to 1,875,000 shares of Telular’s common stock may be issued to employees or consultants of Telular.There are approximately 100 employees currently eligible to participate in the Plan.All full time employees, including those employees who also serve as members of the Board, are eligible to participate in the Plan. We have not recently granted equity to consultants, and do not expect to do so in the near future.This plan amends the Second Amended and Restated 2008 Employee Stock Incentive Plan (the “Current Plan”), which is still in effect and will continue to be active until the remaining shares authorized are exhausted.At that point in time, Telular plans to begin issuing options under this Third Amended and Restated 2008 Employee Stock Incentive Plan.The only material change to the Current Plan under this amendment is to increase the number of shares available under the Plan from 1,475,000 to 1,875,000. There has been no determination of any future grants under this Plan.For fiscal 2011, the following grants were made under the Current Plan: Name and Position Number of Stock Awards Granted Joseph A. Beatty, President, Chief Executive Officer Jonathan M. Charak, Senior Vice President, Chief Financial Officer and Secretary George S. Brody, Senior Vice President Robert L. Deering, Controller, Treasurer and Chief Accounting Officer Executive Group, including named executive officers Non-Employee Director Group - Non-Executive Employee Group We expect that similar grants would have been made in 2011 if the amendments subject to shareholder approval had been in place. SUMMARY OF THE PLAN Purpose The Plan enables employees and consultants of Telular to acquire or increase a proprietary interest in Telular, and thus to share in the future success of Telular's business. The Plan is designed to assist in the attraction and retention of employees of outstanding ability, and to increase the identity of interests between participants and Telular’s shareholders. Number and Source of Shares Subject to the Plan Telular may grant awards under the Plan up to but not more than 1,875,000 shares of common stock, which shares may be provided from Telular’s treasury, by the issuance of authorized but unissued shares, and/or by the purchase of outstanding shares in the open market or in private transactions.The closing market price for Telular’s common stock was $7.20 per share on December 5, 2011. Administration The Compensation Committee shall have discretion to determine whether to grant or award options, stock appreciation rights, or any other equity-based incentives under the Plan, to select participants in the Plan, and to make decisions concerning the timing, pricing and the amount of grants or awards under the Plan. 10 TYPES OF AWARDS Incentive Stock Options The Plan provides for the issuance of incentive stock options within the meaning of Section 422(b) of the Internal Revenue Code of 1986, as amended (the “Code”). The exercise price established by the Compensation Committee for an incentive stock option shall not be less than the fair market value of the common stock on the date the option is granted, except that in the case of an incentive stock option granted to a grantee who, on the date the option is granted, owns more than 10% of the total combined voting power of all classes of stock Telular (such a grantee, a Ten Percent Shareholder), the exercise price shall not be less than 110% of the fair market value of the common stock on the date the option is granted. The term of each incentive stock option shall end on a date fixed by the Compensation Committee and set forth in the relevant option agreement; provided, however, that the term may not extend beyond 10 years from the date the option is granted. Moreover, in no event shall the term of an incentive stock option granted to a Ten Percent Shareholder exceed five years from the date the option is granted. The recipient of an incentive stock option is not taxed when the incentive stock option is granted or when it is exercised, although, when an incentive stock option is exercised, the difference between the exercise price of the incentive stock option and the then-current fair market value of the common stock underlying the incentive stock option is treated as income for alternative minimum tax purposes. When the recipient later sells or otherwise disposes of the shares acquired upon exercise of the incentive stock option, the recipient generally pays taxes at capital gains rates on the difference between the exercise price of the incentive stock option and the sale price of the common stock underlying the incentive stock option. At no time can Telular take a business expense deduction for incentive stock options unless the recipient sells the shares underlying the incentive stock option in violation of certain holding period requirements (in which case the incentive stock option would be treated as a nonqualified stock option). Nonqualified Stock Options Any option not designated by the Compensation Committee as an incentive stock option shall constitute a nonqualified stock option within the meaning of Section 422(b) of the Code. The term of each nonqualified stock option shall end on a date fixed by the Compensation Committee and set forth in the relevant option agreement; provided, however, that the term may not extend beyond 10 years from the date the option is granted. In no event may the exercise price for a nonqualified stock option be less than the par value of the common stock underlying the nonqualified stock option. Subject to the foregoing limitation, the exercise price for a nonqualified stock option shall be established by the Compensation Committee and set forth in the option agreement. The recipient of a nonqualified stock option is not taxed when the nonqualified stock option is granted unless the option itself has a readily ascertainable market value or the recipient elects to pay income tax at that time. A recipient who is not taxed when the nonqualified stock option is granted generally is taxed at ordinary income rates, when the nonqualified stock option is exercised, on the difference between the exercise price of the nonqualified stock option and the then-current fair market value of the common stock underlying the nonqualified stock option. In addition, Telular can take a business-expense deduction for nonqualified stock options when the nonqualified stock options are exercised in an amount equal to the amount the recipient recognizes as ordinary income. When the recipient sells or otherwise disposes of the shares underlying the nonqualified stock option, the recipient generally pays taxes at capital gains rates on the difference between the sale price and the fair market value of the common stock underlying the nonqualified stock option at the time of exercise. Stock Appreciation Rights The Compensation Committee may, from time to time, grant stock appreciation rights either (1)in tandem with all or a portion of an option granted under the Plan, or (2)independent of any option granted under the Plan. A tandem right shall be exercisable only at such times, and to such extent, as the related option is exercisable. An independent right shall be exercisable at such time and to such extent as the Compensation Committee shall determine. Any stock appreciation right shall permit the grantee to receive, upon exercise of the right, an amount (to be paid in cash, in shares of Telular’s common stock, or in both cash and shares of Telular’s common stock, as determined by Telular in its sole discretion at any time prior to or after exercise) equal to the difference between (1)the fair market value on the date of exercise of the shares with respect to which the right is exercised, and (2)either (i)the exercise price of the related option in the case of a right that is related to an option, or (ii) in the case of a right that is not related to any option,the fair market value of a share of Telular’s common stock as of the date the right was granted. 11 Performance Shares The Compensation Committee may, from time to time, grant performance shares. A performance share shall entitle the grantee to receive, as soon as practicable after a payment date specified by the Compensation Committee at the time the performance share is granted, an amount equal to the excess (if any) between (1)the fair market value of a share of Telular’s common stock on the payment date, and (2)the fair market value of a share of Telular’s common stock on the date the performance share is granted. Unless the Compensation Committee provides otherwise at the time of grant, a grantee may receive payment only if the grantee remains continuously employed with Telular or a Subsidiary (as defined in the Plan) until the payment date. Stock-Based Awards The Compensation Committee may, from time to time, grant awards under the Plan that consist of, are denominated in or payable in, are valued in whole or in part by reference to, or otherwise are based on or related to, shares of Telular’s common stock, provided that such grants comply with applicable law. The Compensation Committee may subject such awards to such vesting or earnout provisions, restrictions on transfer, and/or other restrictions on incidents of ownership as the Compensation Committee may determine, provided that such restrictions are not inconsistent with the terms of the Plan. The Compensation Committee may grant awards under the Plan that require no payment of consideration by the grantee (other than services previously rendered or, to the extent permitted by applicable law, services to be rendered in the future), either on the date of the grant or the date one or more restrictions on the grant are removed. Rights as Shareholders No award shall confer upon a grantee any rights of a shareholder unless and until shares of common stock are actually issued to the grantee. Subject to any required approval by Telular’s shareholders, if Telular shall be a party to any merger, consolidation or reorganization in which shares of Telular’s common stock are changed or exchanged, a grantee holding an outstanding award shall be entitled to receive, upon the exercise of such award, the same consideration that a holder of shares of Telular’s common stock equal to the amount subject to the award would be entitled to receive pursuant to such merger, consolidation or reorganization. Termination, Suspension or Modification of Plan The Board of Directors may at any time terminate, suspend or modify the Plan, except that the Board of Directors shall not, without the approval of the holders of a majority of Telular’s outstanding shares of common stock present in person or represented by proxy and entitled to vote at a meeting of the stockholders of Telular duly called for such purpose or by the written consent of the holders of a majority of the outstanding shares of common stock entitled to vote: (a)change the class of persons eligible for awards; (b)change the exercise price or purchase price of awards (other than through adjustment for changes in capitalization); (c) increase the maximum duration of the Plan; (d)materially increase the benefits accruing to participants under the Plan; or (e)materially increase the number of securities that may be issued under the Plan. No termination, suspension, or modification of the Plan shall, without the grantee or beneficiary’s prior consent, adversely affect any right acquired by any grantee or by any beneficiary under the terms of any award granted before the date of such termination, suspension or modification. However, adjustments for changes in capitalization will be assumed not to adversely affect any of the rights described in the previous sentence. 12 PROPOSAL 3 APPROVAL OF THE FOURTH AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN Approval of the Fourth Amended and Restated Non-Employee Director Stock Incentive Plan (the “Director Plan”) andto increase the number of shares of common stock reserved for issuance under the plan by 40,000. A copy of the Director Plan is attached to this Proxy Statement as Appendix B. General The Board of Directors of Telular has approved and adopted, pending shareholder approval, the Director Plan. Assuming shareholders vote in favor of the Director Plan, it shall become effective on January 31, 2012. Under the Director Plan, stock options and stock awards for up to 645,000 shares of Telular’s common stock may be issued to non-employee directors of Telular.The only material change to the Director Plan under this amendment is to increase the number of shares available under the Director Plan from 605,000 to 645,000 shares. We expect that similar grants would have been made in 2011 if the amendments subject to shareholder approval had been in place. Under the Director Plan, only non-employee directors are automatically eligible for equity awards, and no grants have been made to executive or non-executive employees of Telular.At any point in time during fiscal 2011, there were 6 non-employee directors who received a total of 90,245 shares granted under the Director Plan. SUMMARY OF THE DIRECTOR PLAN Purpose The Director Plan enables non-employee directors of Telular to acquire or increase a proprietary interest in Telular, and thus to share in the future success of Telular’s business. The Director Plan is designed to assist in the attraction and retention of non-employee directors of outstanding ability, and to increase the identity of interests between non-employee directors and Telular’s shareholders. Number and Source of Shares Subject to the Director Plan Telular may grant awards under the Director Plan with respect to not more than 645,000 shares of common stock, which shares may be provided from Telular’s treasury, by the issuance of authorized but unissued shares, and/or by the purchase of outstanding shares in the open market or in private transactions.The closing market price for Telular’s common stock was $7.20 per share on December 5, 2011. Administration The Compensation Committee shall have discretion to determine whether to grant or award options, stock appreciation rights, or any other equity-based incentives under the Director Plan, to select participants in the Director Plan, and to make decisions concerning the timing, pricing and the amount of grants or awards under the Director Plan. TYPES OF AWARDS Nonqualified Stock Options Any stock option granted under this Director Plan shall constitute a nonqualified stock option within the meaning of Section 422(b) of the Code. The term of each nonqualified stock option shall end on a date fixed by the Compensation Committee and set forth in the relevant option agreement; provided, however, that the term may not extend beyond 10 years from the date the option is granted. In no event may the exercise price for a nonqualified stock option be less than the par value of the common stock underlying the nonqualified stock option. Subject to the foregoing limitation, the exercise price for a nonqualified stock option shall be established by the Compensation Committee and set forth in the option agreement. 13 The recipient of a nonqualified stock option is not taxed when the nonqualified stock option is granted unless the option itself has a readily ascertainable market value or the recipient elects to pay income tax at that time. A recipient who is not taxed when the nonqualified stock option is granted generally is taxed at ordinary income rates, when the nonqualified stock option is exercised, on the difference between the exercise price of the nonqualified stock option and the then-current fair market value of the common stock underlying the nonqualified stock option. In addition, Telular can take a business-expense deduction for nonqualified stock options when the nonqualified stock options are exercised equal to the amount the recipient recognizes as ordinary income. When the recipient sells or otherwise disposes of the shares underlying the nonqualified stock option, the recipient generally pays taxes at capital gains rates on the difference between the sale price and the fair market value of the common stock underlying the nonqualified stock option at the time of exercise. Other Stock Based Awards The Compensation Committee may grant awards under the Director Plan that consist of, are denominated in or are payable in shares of Telular’s common stock, provided that such grants comply with applicable law. The Compensation Committee may subject such awards to vesting or earnout provisions, restrictions on transfer, and/or other restrictions on incidents of ownership as the Compensation Committee may determine, provided that such restrictions are not inconsistent with the terms of the Director Plan. The Compensation Committee may grant awards under the Director Plan that require no payment of consideration by the grantee (other than services previously rendered or, to the extent permitted by applicable law, services to be rendered in the future), either on the date of the grant or the date one or more restrictions on the grant are removed. Rights as Shareholders No award shall confer upon a grantee any rights of a shareholder unless and until shares of common stock are actually issued to the grantee. Subject to any required approval by Telular’s shareholders, if Telular shall be a party to any merger, consolidation or reorganization in which shares of Telular's common stock are changed or exchanged, a grantee holding an outstanding award shall be entitled to receive, upon the exercise of such award, the same consideration that a holder of shares of Telular’s common stock equal to the amount subject to the award would be entitled to receive pursuant to such merger, consolidation or reorganization. Termination, Suspension or Modification of Director Plan The Board of Directors may at any time terminate, suspend or modify the Director Plan, except that the Board of Directors shall not, without the approval of the holders of a majority of Telular’s outstanding shares of common stock present in person or represented by proxy and entitled to vote at a meeting of the stockholders of Telular duly called for such purpose or by the written consent of the holders of a majority of the outstanding shares of common stock entitled to vote: (a)change the class of persons eligible for awards; (b)change the exercise price or purchase price of awards (other than through adjustment for changes in capitalization); (c) increase the maximum duration of the Director Plan; (d)materially increase the benefits accruing to participants under the Director Plan; or (e)materially increase the number of securities that may be issued under the Director Plan. No termination, suspension, or modification of the Director Plan shall, without the grantee or beneficiary’s prior consent, adversely affect any right acquired by any grantee or by any beneficiary under the terms of any award granted before the date of such termination, suspension or modification. However, adjustments for changes in capitalization will be assumed not to adversely affect any of the rights described in the previous sentence. 14 PROPOSAL 4 ADVISORY VOTE ON EXECUTIVE COMPENSATION Section 14A of the Securities Exchange Act of 1934 (the “Exchange Act”) requires public companies, including Telular, to permit their stockholders to cast a non-binding advisory vote on Telular's executive compensation, as disclosed pursuant to the SEC’s executive compensation disclosure rules.At the 2011 annual meeting of shareholders, a plurality of Telular shareholders that voted on the matter recommended that Telular provide an annual advisory vote on its executive compensation. In light of that decision, the Board of Directors decided to conduct an annual advisory vote regarding the Telular’s executive compensation. The next advisory vote on executive compensation of Telular’s named executive officers will take place at Telular’s 2013 annual meeting of shareholders. Accordingly, we are providing our stockholders at the annual meeting with the opportunity to cast a non-binding advisory vote on the compensation of Telular’s named executive officers contained in this proxy statement through the following resolution: “RESOLVED, that the holders of Telular’s common stock approve the compensation of Telular’s named executive officers, as disclosed in the proxy statement for Telular’s 2012 annual meeting of stockholders pursuant to the SEC’s executive compensation disclosure rules (which disclosure is comprised of the Compensation Discussion and Analysis, the report of the Compensation Committee, and the executive compensation tables and related footnotes and narrative).” Because this vote is advisory, it will not be binding on our Board of Directors, overrule any decision made by the Board of Directors or create or imply any additional fiduciary duty by the Board.However, we recognize that our stockholders have a fundamental interest in Telular’s executive compensation practices.Thus, the Compensation Committee may take into account the outcome of the vote when considering future executive compensation arrangements. We believe that our executive compensation and compensation practices and policies are reasonable in comparison to our peer group of companies, are focused on aligning senior management and stockholder interests, are simple and quantifiable, and are necessary to attract, retain and motivate the executive team to support the attainment of our business strategy and operating imperative.The Board of Directors believes that Telular’s commitment to these responsible compensation practices justifies a vote by the stockholders for the proposal above. Our Board of Directors unanimously recommends a vote FOR approval of the compensation of Telular’s named executive officers, as disclosed in the proxy statement for Telular’s 2012 annual meeting of stockholders pursuant to the SEC’s executive compensation disclosure rules. PROPOSAL 6 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS The Audit Committee of the Board of Directors has approved Grant Thornton LLP of Chicago, Illinois as independent registered public accounting firm for the fiscal year ending September30, 2012 (“fiscal year 2012”). The Board concurs with and requests shareholders to ratify this appointment even though ratification is not legally required. If shareholders do not ratify this appointment, the Audit Committee will consider this decision, although such reconsideration may not result in the appointment of a new independent registered public accounting firm in fiscal year 2012 or thereafter. Independent Public Accountants Telular appointed Grant Thornton as its independent public accounting firm for fiscal 2009, 2010 and 2011, and has not yet signed an agreement for auditing services for fiscal year 2012.We do not expect a representative of Grant Thornton to be present at the Annual Meeting, so we do not expect them to have an opportunity to make a statement or address questions. Audit and Non-Audit Fees The following table presents fees for professional audit services agreed to by the Audit Committee and performed by Grant Thornton for the audit of Telular’s annual consolidated financial statements for fiscal 2011 and 2010, as well as for the review of Telular’s interim consolidated financial statements for each quarter in fiscal 2011 and 2010 and for all other services performed in fiscal 2011 and 2010. 15 Year Ended September 30, Audit Fees $ $ Audit -Related Fees Total $ $ (1) Audit fees included quarterly reviews of Telular's financial statements, consents issued in connection with Telular's S-3 and S-8 filings and audit work performed on the opening balance sheet of the SMARTank business unit. (2) Audit fees included quarterly reviews of Telular's financial statements and consents issued in connection with Telular's S-8 filings. (3) Audit-Related fees include work related to restricted stock unit modifications and SEC comment letter response. (4) Audit-Related fees include work related to restricted stock unit modifications. The Audit Committee’s current practice on pre-approval of services performed by the independent registered public accountants is to approve annually all audit services and, on a case-by-case basis, recurring permissible non-audit services to be provided by the independent registered public accountants during the fiscal year. The Audit Committee reviews each non-audit service to be provided and assesses the impact of the service on the independent registered public accountants’ independence.For fiscal 2011 and 2010, all audit fees paid to Telular’s independent auditor have been approved by the Audit Committee. 16 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information as of December 5, 2011 with respect to ownership of Telular’s Common Stock as of December 5, 2011, (i) by each person who is known by Telular to own beneficially more than 5% of the shares of Telular’s Common Stock outstanding as of December 5, 2011, (ii) by each director of Telular, (iii) by each individual serving as Telular’s chief executive officer, or in a similar capacity, during the fiscal year ended September 30, 2011 (the CEO), (iv) by each of Telular’s four most highly compensated executive officers who served as executive officers of Telular during the fiscal year ended September 30, 2011 (together with the CEO, the Named Executive Officers), and (v) by all directors of Telular and Named Executive Officers as a group. Unless indicated otherwise, the table includes all of the shares of Common Stock that the persons identified may acquire within 60 days of December 5, 2011.Common Stock is Telular’s only outstanding class of equity security. Number of Number of Number of Shares Number of Total Shares Shares Underlying Shares Shares Beneficially Underlying Stock Underlying Beneficially Name of Beneficial Owner Owned Options Awards Warrants Owned Percent 5% Stockholders Dimension Fund Advisors - - - % 6300 Bee Cave Road, Building One Austin, TX 78746 Directors and Named Executive Officers Larry J. Ford (1) - % Brian J. Clucas (1) - * Lawrence S. Barker (1) - * Betsy J. Bernard (1) - * Jeffrey Jacobowitz (1) (3) - - % M. Brian McCarthy (1) - * Joseph A. Beatty (1) (2) - - % Jonathan M. Charak (2) - - % George S. Brody (2) - - % Robert L. Deering (2) - - * All Directors and Named Executive Officers as a group (10 Persons) - % * Less than one percent The individual is a director of Telular. The individual is a Named Executive Officer of Telular. Jeffrey Jacobowitz, the manager of Simoce Management LLC, may be deemed to beneficially own the 400,000 shares of common stock owned by Simcoe Partners, LP ("Simcoe") and 130,600 shares of common stock over which he has shared voting and dispositive power with his wife, Elisheva Jacobowitz. Each of Simcoe, Simcoe Management LLC and Jeffrey Jacobowitz may be deemed to have sole voting and dispositive power over the 400,000 shares of of common stock reported as beneficially owned by such persons by virtue of each person's relationship to the other. Except to the extent expressly stated herein, each of Simcoe, Simcoe Management LLC, Jeffrey Jacobowitz and Elisheva Jacobowitz disclaims beneficial ownership of common stock beneficially owned by each other, in each case, exceptto the extent that they have a pecuniary interets in such shares. Total shares reported as beneficially owned by Robert L. Deering includes 233 shares purchased by his son.Robert L. Deering disclaimsbeneficial ownership of all securities beneficially owned or deemed to be beneficially owned directly or indirectly by his son. 17 Compensation Discussion and Analysis The objectives of Telular’s compensation program for its executive officers are: · To offer compensation that attracts and retains high-caliber executives. · To provide near-term, cash incentives so that executives are mindful of attaining near-term objectives. · To provide long-term, equity-linked incentives so that strategic decisions are made that position Telular for long-term growth. The Compensation Committee considers risk issues when establishing and administering our compensation programs for executive officers and other key personnel. The compensation program is designed to reward: · Delivery of shareholder total return over the intermediate and long-term. · The achievement of annual financial performance measures. · Effective leadership of the employee team. · Accomplishment of near-term goals that represent milestones toward implementation of Telular's long-term strategy. The Compensation Committee has reviewed our compensation policies and practices for our employees and has concluded that the risks arising from those policies and practices are not reasonably likely to have a material adverse effect on us. When setting compensation for fiscal 2011 and in determining compensation policies, the Compensation Committee took into account the results of the shareholder advisory votes on executive compensation that took place in February 2011. In those votes, which were advisory and not binding, our shareholders approved the compensation of our Named Executive Officers as disclosed in the proxy statement for the 2011 Annual Meeting of Shareholders. The Committee believes that the results of these advisory votes, especially the strong support (approximately 98% of the votes cast) for approval of last year’s compensation disclosures, is evidence that Telular’s compensation policies and procedures are effective and supported by shareholders. Compensation Program Elements Base Salary A competitive base salary is necessary to attract highly competent executives to Telular.The Compensation Committee seeks to offer a base salary that is competitive with similarly situated, public companies.In determining an appropriate salary for its named executive officers for fiscal year 2011, the Compensation Committee commissioned a compensation assessment with a third party, Towers Watson, to determine appropriate levels of executive compensation for base salary, as well as for short-term and long-term bonus compensation.This analysis selected 19 public companies, Digi International Inc., Westell Technologies, Inc., Neutral Tandem, Inc., PCTEL, Inc., Numerex Corp., Communications Systems Inc., inContact, Inc., Keynote Systems Inc., Iridium Communications Inc., XETA Technologies Inc., XATA Corp., 8x8 Inc., Fiber Tower Corporation, KIT digital, Inc., Tollgrade Communications Inc., WidePoint Corp., Evolving Systems Inc., Zix Corp. and ORBCOMM, Inc., from technology or telecommunications industries to be used as a benchmark against current compensation levels for Telular executives.Recommendations were made to set compensation for Telular’s executives at the 50th percentile of this peer group.The Compensation Committee was adjusted base salaries to be within a reasonable range of the recommendation provided by this analysis. Cash Incentive Bonuses Telular believes cash bonuses are an appropriate motivator for executives to reach near-term performance goals.While Telular’s primary goal is to create strong total return for shareholders over the long-term, Telular believes it is also necessary to provide executives with an incentive to reach measurable, fundamental milestones along the way.Telularutilized the same compensation analysis described above in Base Salary to determine the target, incentive compensation for its named executive officers (expressed as a percentage of base salary).Target bonus amounts were increased over the previous year for some of the named executive officers as a result of the compensation analysis. Annual Bonus Plan – All executives and other employees participate in an Annual Bonus Plan which rewards participants for the achievements of near-term performance goals achieved both by Telular (“Telular Performance”) and each employee individually (“Individual Performance”). 18 For all employees in fiscal year 2011, the Telular Performance portion of the plan included a component that was determined based on a comparison of Adjusted EBITDA versus a budgeted target at the beginning of the fiscal year (“Adjusted EBITDA Component”).Adjusted EBITDA is calculated by adding depreciation, amortization and non-cash compensation to operating income.We use Adjusted EBITDA as a measure of our operating performance, and accordingly, believe that it is appropriate to use Adjusted EBITDA for the purposes of our executive compensation programs. The percentage of Telular Performance that gets paid is the same as the percentage of the target that was achieved.However, Telular Performance does have a minimum payout threshold of 85% of the targeted amount and an accelerated percentage payout if actual amounts exceed 115% of targeted amounts. For executives only, Telular Performance also included a component for total strategic revenues versus a budgeted target (“Revenue Component”) with an 85% minimum threshold and accelerated payouts at 115%, as well as a component for total strategic unit sales versus a budgeted target (“Units Sold Component”) with an 80% minimum threshold and accelerated payouts at 120%.Strategic revenues and units sold relate specifically to the revenues generated and units sold under the Telguard and TankLink lines of business. For executives only, the total payout under the Annual Bonus Plan was based upon the following pro-rata portions of the following components: · 40% - Telular Performance – Adjusted EBITDA Component · 20% - Telular Performance – Strategic Revenue Component · 20% - Telular Performance – Units Sold Component · 20% - Individual Performance For all other employees, 50% of the total payout was determined by results of the Adjusted EBITDA Component of Telular Performance and the other 50% was determined by Individual Performance.The Compensation Committee determined that executives should have an even greater focus on Telular Performance than other employees, as that is a critical factor in increasing long-term shareholder value. For fiscal year 2011, the targeted Adjusted EBITDA Component was $9.5 million, and the actual Adjusted EBITDA Component was $9.8 million, resulting in an achievement of 103.8% of the budgeted amount.Additionally, the budgeted strategic revenue and actual strategic revenue for fiscal 2011 was $48.9 million and $47.3 million, respectively, resulting in an achievement of 96.6% of the budgeted amount, and budgeted and actual strategic unit sales for fiscal 2011 were 83,400 and 73,300, respectively, resulting in an achievement of 87.9%.Based on these results, all employees, including executives, were paid 103.8% of the portion of their bonus related to Adjusted EBITDA, and executives were also paid 96.6% and 87.9% of the portion of their bonus related to the Revenue Component and Units Sold Component, respectively. For all employees, payment related to Individual Performance results from an annual employee review, which is written by the employee’s supervisor and evaluates the employee’s individual performance (“Individual Performance”) in areas such as technical skills, communication skills, quality of work performed, quantity of work performed, and the ability to manage other employees.All employees received a written review after the conclusion of the fiscal year and that evaluation determined what, if any, payment was made under the Annual Bonus Plan as well as determining what, if any, increase was made in the employee’s base salary.The Board of Directors performed the written evaluation of the CEO.Through the written review, all employees, including executives, receive an overall rating on a scale of 1 (minimum) to 5 (maximum).The actual rating as a percentage of the maximum rating is then applied to each individual’s target bonus to calculate that portion of the bonus.For fiscal 2011, the individual ratings for Mr. Beatty, Mr. Charak, Mr. Brody and Mr. Deering were 4.22, 4.26, 4.28 and 4.22, respectively.Specifically for each of Mr. Beatty, Mr. Charak, Mr. Brody and Mr. Deering, the Individual Performance represented approximately 18% of the bonus payments made for fiscal 2011. 19 Equity Incentive Compensation The following table provides information about our equity compensation plans as of September 30, 2011. Number of Securities Weighted Average to be Issued Upon Exercise Price of Exercise of Outstanding Number of Securities OutstandingOptions, Options, Remaining Available Plan Category Warrants and Rights Warrants and Rights for Future Issuance Equity compensation plans approved by security holders: Options $ - RSUs n/a - PSUs n/a - Subtotal $ Equity compensation plan not approved by security holders - $ - - Total $ n/a is not applicable RSUs - Retsricted Stock Units PSUs - Performance Share Units Long-term incentives are provided to executives and employees through Telular’s Employee Stock Incentive Plan. The Compensation Committee strongly believes that equity incentives are the key tool used in the executive compensation program since such incentives provide the CEO and senior executive team with the potential to build wealth over time through increases in shareholder total return (via stock price increases) which we believe to be a measure of enterprise performance.It provides the strongest alignment between shareholder interests and management’s performance and behavior. The Employee Stock Incentive Plan is administered by the Compensation Committee, which is authorized to award equity-based incentives, including stock options, restricted stock awards and performance based restricted stock units (“PSUs”), to employees.The Compensation Committee has considered awarding various types of equity-based or equity-linked incentives under the plan.From a shareholder perspective, options represent an economic transfer from shareholders to executives only if there is an increase in stock price.PSUs represent the contingent right to receive common stock if performance objectives are met.This is in contrast to full-value, restricted stock awards which convey economic value to executives regardless of the achievement of any specific performance objective. For fiscal year 2011, after considering the numerous variations available under the plan, and acting upon the recommendations offered by the compensation analysis described above in Base Salary, the Compensation Committee and the Board of Directors determined that PSUs provided the best incentive to executives.The PSUs granted during fiscal 2011 were subject to the achievement of two performance measures during the same fiscal year.Specifically, 50% of the PSUs granted in 2011 were subject to the achievement of Adjusted EBITDA while 50% was related to the achievement of Strategic Revenue.Both of these measures were the same as the respective components of the Cash Incentive Bonus above, including the same target and achievement levels.Also like the Cash Incentive Bonus, the number of units earned as a percentage of the original grant is the same percentage of the target that is achieved, and there is a minimum achievement level of 85% of the target.However, for the PSUs, acceleration of shares earned begins when achievement of greater than 100% of the target occurs.Based upon achievement of 103.8% for Adjusted EBITDA and 96.6% for Strategic Revenue, the executives receiving PSUs earned 102.1% of the original share grant.One-third of the earned shares vested on November 8, 2011, the date the Compensation Committee and Board of Directors approved the results, and one-third of the earned shares will vest on the last day of each of the next two fiscal years; September 30, 2012 and September 30, 2013. For fiscal year 2012, the Board determined that a combination of stock options and PSUs would be the best long-term equity based incentive. Other Compensation During fiscal 2011, Telular continued to provide a matching component to the 401(k) plan offered to all employees whereby Telular matches 50% of all employee contributions on the first 6% of income deferrals for each employee.Except for the CEO, this matching contribution represents the entire amount of other compensation for the other named executive officers.Additionally, Telular pays directly for a monthly parking pass for the CEO due to his demanding schedule requirements.This makes up the remaining portion of other compensation for the CEO.There are no other forms of other compensation granted to any of the named executive officers. 20 One-Time Bonus Compensation Telular declared and paid its first dividends in its history in fiscal 2011.Telular paid a special $1.00 per share dividend on November 22, 2010. To compensate holders of stock options for the dilutive effect of the special dividend, the Compensation Committee approved a one-time bonus for all stock option holders on November 22, 2010. The amount of this bonus was based on the non-cash compensation that would have resulted had these options been repriced to take into effect the dilutive nature of the special dividend. For Telular executives, the bonus was paid 50% in cash and 50% in Telular common stock. The number of shares issued was based on the average of the high and low prices of Telular’s common stock on November 22, 2010. The total compensation paid to Named Executives was $569,553. The amount paid to all other employees was $427,207. Employment Contracts Except for Mr. Beatty, none of the current Named Executive Officers had entered into a written employment agreement with Telular as of the end of fiscal 2011. Effective December 14, 2007, Telular entered into an employment agreement with Mr. Beatty, pursuant to which Mr. Beatty agreed to serve as Director, President and Chief Executive Officer of Telular. Under the employment agreement, Mr. Beatty’s term of employment is to continue until terminated by either Telular or Mr. Beatty with at least 60 days prior notice. The agreement entitles Mr. Beatty to receive an annual base salary of $300,000, which was increased by the Compensation Committee to $320,000 during fiscal 2010 and to $330,000 during fiscal 2011. Mr. Beatty also is eligible under the agreement to receive a bonus of 60% of his base salary under the Annual Bonus Plan which was equal to $198,000 for fiscal 2011.Payment of the bonus is dependent upon Telular Performance goals as previously outlined, as well as his Individual Performance, which is determined through his written evaluation completed by the Board of Directors.Mr. Beatty also received a stock option award of 200,000 stock options issued at an exercise price of $6.62 that vested ratably over three years and are now fully vested. If Mr. Beatty’s employment is terminated by Telular other than for cause, as defined in the employment agreement, Mr. Beatty would be entitled to receive upon termination a lump-sum severance payment in an amount equal to his annual base salary.As a result of a satisfactory performance review and due to comparable market data, Mr. Beatty was given an increase in base salary to $340,000, effective December 25, 2011. Jonathan M. Charak, our Senior Vice President and Chief Financial Officer, has a severance agreement with Telular.The severance agreement entitles Mr. Charak to a severance payment of six months salary at the time of termination in the event of termination other than for cause. Mr. Brody and Mr. Deering have severance agreements with Telular. The severance agreements entitle Mr. Brody and Mr. Deering to a severance payment of six months’ salary at the time of termination in the event of a change in control and a subsequent termination other than for cause. Related Party Transactions – There were no related party transactions recorded during fiscal year 2011. 21 Report of the Compensation Committee The Compensation Committee of the Board of Directors has reviewed and discussed with management the Compensation Discussion and Analysis required by Item402(b) of RegulationS-K of the Securities Exchange Act of 1934, as amended, and based on such review and discussions, the Compensation Committee recommended to the Board of Directors that the Compensation Discussion and Analysis be included in this proxy statement and incorporated by reference into Telular’s 2011 Annual Report on Form10-K. COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS M. Brian McCarthy, Committee Chairman Betsy J. Bernard Larry J. Ford 22 EXECUTIVE COMPENSATION The following tables, footnotes and narratives provide information regarding the compensation, benefits and equity holdings in Telular for Telular’s Chief Executive Officer, Chief Financial Officer, and Telular’s next two most highly compensated executive officers (collectively the “Named Executive Officers”). Summary Compensation Table The following table and footnotes provide information regarding the compensation of the Named Executive Officers during fiscal year 2011. Non-Equity Incentive Stock Option Plan All Other Fiscal Salary Bonus (1) Awards (2) Awards (3) Compensation Compensation Total Name and Principal Position Year (4) ($) (5) ($) Joseph A. Beatty $ $ $ $
